DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In view of the pre-appeal brief filed on 12 November 2021, PROSECUTION IS HEREBY REOPENED. The ground of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/TERRY A MCKELVEY/           Supervisory Patent Examiner, Art Unit 1655                                                                                                                                                                                             

	Status of the Claims
Claims 16-21 are withdrawn as directed to a non-elected invention.
Claims 6, 8 and 12-14 have been canceled.
Claims 3, 4 have been withdrawn.

merits.
 
Note on claims interpretation: The language: “at an amount effective” is taken as meaning an amount ranging from at least 1% as recited in the amended claims (“wherein the composition includes at least 1 weight percent miracle fruit seed oil”).
 Thus, any topical administration of a composition containing anywhere from 1to 100% of MFSO would have the claimed effect of treating the recited condition(s) (e.g., inflammation of the skin). The intended result (e.g., skin whitening, skin lubrication, etc.) of the only positively recited step (i.e, administering a composition containing from 1 to 99.99% MFSO) is deemed to be merely a consequent result and does not effectively limit the claim (see Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F. 3d 1373 (Fed. Cir. 2003) (a “clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.”)).  Indeed, the claims do not limit the administration to miracle fruit seed oil alone, thus the claimed method would read on application of Miracle fruit itself, which would contain the seed and thus MFSO.
Furthermore, while Applicant uses the term “extract” within the context the phrase “miracle fruit seed oil extract” in the claims, it is clear from the specification that what is actually being applied in the claimed method is simply the oil from the seeds of miracle fruit (MFSO) rather than an extract thereof.
	
	

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 2, 5, 7, 9-11, 15 and 22-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Guney et al. (1977) and Medeiros et al. (2007) and Boller et al. (2010) with evidence provided by Ching et al. (2010) [refs cited by Applicant in IDS filed 10/13/2016 and already in the record]  .
A method for treating a condition or disorder affecting hair/skin associated with inflammation of an animal comprising topically administering a composition comprising an effective amount (i.e., at least 1%) of miracle fruit (Synsepalum dulcificum) seed oil (MFSO) to an animal in need thereof is claimed.
7 spinasterol.
The cited reference does not disclose the use of MFSO as a treatment for skin inflammation or the addition of acceptable additives, excipient or carriers that facilitate topical delivery of the MFSO in an amount of at least 1%.
Medeiros et al. beneficially disclose that α-Amyrin in a naturally-occurring pentacyclic triterpene found in various plants and exhibits a number of bioactivities, including anti-inflammatory activity. It is disclosed that previous studies has shown that topical delivery of α-amyrin is capable of reducing, in a dose-dependent manner, three important events related to the skin inflammatory response. The present study showed that α-amyrin exerts in skin antiiflammatory action by suppression of skin PGE2 levels by mechanisms involving suppress of COX-2 expression. The disclosed results indicate that α-amyrin could be potentially useful as a topical agent in management of inflammatory diseases (see entire, document including, e.g., Abstract).
Boller et al. beneficially disclose that phytosterols such as spinasterol have been found to repair damaged tissue, acting as wound healing agents and also functioning to 
It would have been obvious to one of ordinary skill in the art at the time of the invention to employ MFSO as taught by Guney et al., which contains α-amyrin, known to have anti-inflammatory properties, as taught by Medieros et al. as well as  phytosterol, in a topical application based on the known skin benefits of phytosterols such as spinasterol, as taught by Boller et al. 
Indeed Applicant has admitted that MFSO is known in the prior art (several of which are cited above) to possess beneficial effects (see e.g., MPEP2129(II)).
 Specifically Applicant has pointed out in the instant specification:
[0006] The skin, and pulp (flesh), and seeds of the MFB contain phenolic and flavonoid compounds that exhibit antioxidant activity in vitro (Inglett GE. and Chen D. Contents of Phenolics and Flavonoids and Antioxidant Activities in Skin, Pulp, and Seeds of Miracle Fruit. Journal of Food Science. 2011 76(3): 479-482.). The intense red-colored skin of the MFB contains a number of anthocyanin and flavonol pigments, such as cyaniding-3-monogalactoside, cyaniding-3 -monoglucoside, cyanidin-3 -monoarabinoside, delphinidin-3 -monogalactoside, and delphinidin-3-monoaabinoside that have been isolated and found to contain antioxidant activity. The MFB pulp contains the Miraculin glycoprotein that provides the taste modifying properties associated with the fruit. 

[0007] The seed, which constitutes the greater portion of the berry by weight, contains lipids (comprising approximately 10-15% of the dry weight of the seed) that have been previously characterized (Guney S. and Nawar WW. Seed Lipids of the Miracle Fruit (Synsepalum dulcificum). Journal of Food Biochemistry 1 (1977) 173-184). The fatty acid composition of the miracle fruit berry seed lipids comprises: palmitic acid (43% by wt.), oleic acid (32% by wt.), and linoleic acid (18% by wt.). As a result of the high level of saturated fatty 


 [0008]  The MFSO was found to be unique in its elevated content of α- and β-amyrins, its major triterpene alcohols. These triterpene alcohols have previously been found to exhibit potent anti-inflammatory, anti-protease, and anti-aging effects (Ching J, Chua TK, Chin LC, Lau AJ, Pang YK, Jaya JM, Tan CH, Koh HL. Beta-amyrin from Ardisia elliptica Thunb. is more potent than aspirin in inhibiting collagen-induced platelet aggregation. Indian J Exp Biol. 2010 Mar; 48 (3):275-9).
 
[0009] In addition, MFSO contains a relatively high content of a phytosterol, identified as A7 spinasterol, which is not known to be present in other fruit oils. Phytosterols have been found to repair damaged tissue, acting as wound healing agents and also functioning to repair collagen and minimize wrinkling (Boller S, Soldi C, Marques MC, Santos EP, Cabrini DA, Pizzolatti MG, Zampronio AR, Otuki MF. Anti-inflammatory effect of crude extract and isolated compounds from Baccharis illinita DC in acute skin inflammation. J Ethnopharmacol. 2010 Jul 20; 130 (2):262-6). 

Consequently, it would be well within the purview of the skilled practitioner administer MFSO to treat skin/hair disorders related to inflammation, since MFSO is known to contain amyrins which are taught as topical skin anti-inflammatory compounds.
In KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court reaffirmed emphasized a flexible approach to the obviousness question, stating that the analysis under 35 U.S.C. § 103 "need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ." Id. 
One would be motivated to employ natural extracts like MFSO known to be high in skin beneficial compounds such as phytosterols like spinasterol in skin care products. Furthermore, it would be well within the purview of the skilled practitioner to utilize any of a number of skin penetration enhancers to optimize the transdermal delivery of the active agents preferably with minimal change to the effectiveness of the active ingredient.  While the cited references do not explicitly state that the MFSO possesses the claimed properties (i.e., anti-inflammatory), these properties are deemed to be functional properties of the MFSO itself. In fact, the Applicant points out in the instant specification that the triterpene alcohols found in MFSO extracts such as that of Guney et al. are known to exhibit potent anti-inflammatory properties as taught by Ching et al.  
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1254-1255, 195 U.S.P.Q. (BNA) 430, 432-33 (C.C.P.A. 1977). A prima facie case exists when chemical compounds have very close structural similarities and similar utilities, in the expectation by the skilled artisan that compounds similar in structure will have similar properties (see, e.g., MPEP 2144.09). 
As the prior art shows, plant extracts containing anti-inflammatories such as α-amyrin and spinasterols possess anti-inflammatory properties. Thus, the functional properties of a composition are a function of its constituents and a composition 
In reference to claim 23 reciting how the MFSO is obtained, please note that in product-by-process claims, “once a product appearing to be substantially identical is found, the burden shifts to the applicant to show an unobvious difference.”  MPEP 2113.  This rejection under 35 U.S.C. 102 and/or 103 is proper because the “patentability of a product does not depend on its method of production.”  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985); In re Marosi, 218 USPQ 289, 292 (Fed. Cir. 1983). 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of skill in the art at the time the invention was made, as evidence by the references, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant's amendments/arguments filed with respect to the 35 USC 103 rejection have been fully considered but they are not persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant asserts that although MFSO includes some of the active components identified in Boiler et al., such as spinasterol, there is nothing in Boller et al. to suggest that these ingredients are present in MFSO, alone or in combination with other components of MFSO, at amounts effective to provide similar anti-inflammatory effects of the crude extract of Baccharis illinita DC or spinasterol. Thus, Boller et al. do not suggest that MFSO can be topically administered at an amount effective to an animal to treat a condition or disorder affecting hair, skin, nail, joint, muscle, or mucous membrane, or caused by or associated with inflammation. Thus, Madeiros et al. and Boiler et al. only show that the extracts themselves from these other plants or the isolated components themselves possess such antiinflammatory properties and there is nothing in Guney et al., Madeiros et al., and Boiler et al. that suggests MFSO can be topically administered at an amount effective to an animal to treat a condition or 
Moreover, Applicants fail to see why the skilled artisan would topically administer MFSO at an amount effective to an animal to treat a condition or disorder affecting hair, skin, nail, joint, muscle, or mucous membrane, or caused by or associated with inflammation and not the active ingredients themselves especially since MFSO was not recognized for having such anti-inflammatory properties. However, the intended result of the single positive step of topically administering MFSO (i.e., anti-inflammatory effects) is deemed a consequence of the administration. That is, any topical administration a composition comprising between 1 and 100% of MFSO would have the claimed biological effects. Given the lack of specificity and broad range of what can be considered an “effective amount” in the claimed method, it would certainly have been within the purview of the skilled artisan to topically apply the MFSO in a composition ranging from 1 to 100%. Determination of the proper dosage in a particular situation is deemed routine optimization. See e.g., MPEP 2144.05
II.    ROUTINE OPTIMIZATION
A.    Optimization Within Prior Art Conditions or Through Routine Experimentation
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").
B.    There is a Motivation to Optimize Result-Effective Variables
In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding. In KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court held that "obvious to try" was a valid rationale for an obviousness finding, for example, when there is a "design need" or "market demand" and there are a "finite number" of solutions. 550 U.S. at 421 ("The same constricted analysis led the Court of Appeals to conclude, in error, that a patent claim cannot be proved obvious merely by showing that the combination of elements was ‘[o]bvious to try.’ ... When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under §103."). Thus, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.

The prior art teaches that MFSO contains compounds that have been shown to have anti-inflammatory effects. It is therefore, not surprising that MFSO would also have some of those same properties. In KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007), 
Applicant states it is well known that botanical extracts may contain hundreds or even thousands of individual constituents at varying abundances and the overall activity of an extract result from mixtures of those compounds with synergistic, additive, and antagonistic activity. This is certainly the case and also true respect to the supposedly surprising/unexpected results obtained by the MFSO. With respect to such unexpected results, please note that in KSR, the Court also reaffirmed that evidence of unexpected results may overcome an examiner's prima facie case of obviousness. KSR, 550 U.S. at 416 ("The fact that the elements worked together in an unexpected and fruitful manner supported the conclusion that Adams' design was not obvious to those skilled in the art" - discussing United States v. Adams, 383 U.S. 39).  However, "any superior property must be unexpected to be considered as evidence of non-obviousness." Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1371 (Fed. Cir. 2007).  Thus, "[m]ere improvement in properties does not always suffice to show unexpected results ....[W]hen an applicant demonstrates substantially improved results.., and states that the results were In re Soni, 54 F.3d 746, 751 (Fed. Cir. 1995). Moreover, in order to establish unexpected results for claimed invention, objective evidence of non-obviousness must be commensurate in scope with the claims which the evidence is offered to support. In re Greenfield, 571 F.2d 1185, 1189 (CCPA 1978).  Please also note that "the discovery of an optimum value of a variable in a known process is usually obvious." Pfizer v. Apotex, 480 F.3d at 1368. The rationale for determining the optimal parameters for prior art result effective variables "flows from the 'normal desire of scientists or artisans to improve upon what is already generally known.'" Id. (quoting In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003)).
The supposedly unexpected results were obtained with a specific MFSO, in a specific amount in specific combinations of specific ingredients. Applicant asserts that it was unexpectedly found that MFSO exhibits anti-inflammatory, antimicrobial and spermicidal activity, as demonstrated by in vitro studies. Example 19 of the application shows that MFSO was found to improve the visible signs of skin eruptions associated with the inflammatory skin conditions: seborrheic dermatitis, acne, and rosacea. Example 22 of the application shows MFSO reduced joint aches and improved the wrist joint mobility of patients with signs and symptoms of chronic mild carpal tunnel syndrome. Topically administered compositions that include MFSO were also unexpectedly found to exhibit anti-bacterial and antifungal activity (Example 10) as well as anti-viral activity (Example 11).



First, it is not surprising or unexpected that MFSO, which is known to contain anti-inflammatory compounds would show anti-inflammatory efficacy when topically applied to skin/hair. Secondly, the claims are not commensurate in scope with the unexpected/surprising results. Indeed, the claims are of such a broad scope to include any topical administration of any composition containing at least 1% MFSO to a subject groups suffering from any skin/hair disorder associated with inflammation. These disorders apparently include such ubiquitous conditions as dryness, weathering, aging, or brittleness of hair, skin damage caused by UV radiation; wrinkles or aging of skin, which would mean the subject group is anyone, since everyone has aging skin/hair. 
As the instant specification states:
[00172] MFSO was effective and showed significant antimicrobial activity directed against common bacterial and fungal organisms. MFSO provided its strongest antimicrobial activity against P. Acnes and T. Rubrum, zones of inhibition >10 at 10% MFSO. These inhibitory activities by MFSO were significantly different (p < 0.05) from those seen against S. Aureus, E.Coli, and C. Albicans, which showed minimal inhibitory activity seen only at the highest concentration of MFSO tested (20%).

[00173] MFSO has antimicrobial activity against common bacterial and fungal organisms in vitro. The antimicrobial activity is greatest against P. Acnes and T. Rubrum indicating that patients with acne and ringworm infections could derive benefit from its use. 

[00174] In similar studies, a MFB skin extract was effective and showed significant antimicrobial activity directed against P. Acnes organisms in vitro, with zones of 
However, the claims are neither limited to anti-microbial or anti-viral treatment nor the specific conditions found to be effectively treated, (e.g., seborrheic dermatitis, acne, and rosacea; chronic mild carpal tunnel syndrome) or the amount of MFSO shown to be effective. 
Conclusion
	No claims are allowed.
	 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL G FIEBIG whose telephone number is (571)270-5366. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 5712720775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/RUSSELL G FIEBIG/Examiner, Art Unit 1655